The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-10 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2017/0031218). Regarding claims 1 and 12, Li et al. teach in figure 6 and related text a display device comprising: 
A display device, comprising an array substrate, wherein the array substrate comprises:
 a pixel display transistor g1 having a first source s1, a first drain d1, and a first channel region a1, the first channel region having a first channel length extending under the first source and the first drain; 
an antistatic transistor g11 having a second source s11, a second drain d11, and a second channel region a11; and 
a conductive block (conductive block Via2, which is located between s11 and d11, and wherein its bottom surface is in direct contact with element a11 and its top surface is in direct contact with element 24) above the second channel region a11 between the second source s11 and the second drain d11; 
wherein the first channel region a1 and second channel region a11 are patterned regions of a same semiconductor material layer; and
the conductive block is separate from the first source and the second source s11, 
the conductive block is in direct contact with the same semiconductor material layer a11, 
 the conductive block divides the second channel region a11 into a first sub-channel and a second sub-channel.
Li et al. do not explicitly state that the conductive block divides the second channel region into a first sub-channel and a second sub-channel.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the conductive block such that it divides the second channel region into a first sub-channel and a second sub-channel in Li et al.’s device, in order to be able to have better control over the current flow in the device.

Regarding claim 2, Li et al. teach in figure 6 and related text that the first sub-channel and the second sub-channel are in serial arrangement between the second source and the second drain.

Regarding claims 3-4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first sub-channel having a sub-channel length approximately equal to the first channel length and to form the second sub-channel has a sub-channel length approximately equal to the first channel length in Li et al.’s device, in order to adjust the device characteristics.

Regarding claims 6-7, Li et al. teach in figure 6 and related text that the first source, the first drain, the second source, and the second drain are patterned regions of a same conductive layer, and wherein the conductive block is another patterned region of the same conductive layer.
Note that the claimed limitations of “the first source, the first drain, the second source, and the second drain are patterned regions of a same conductive layer” and “wherein the conductive block is another patterned region of the same conductive layer” are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 9, Li et al. teach in figure 6 and related text that the pixel display transistor is a transistor of a driving circuit for driving a display pixel.

Regarding claim 10, Li et al. teach in figure 6 and related text that the pixel display transistor is within a display area A of the array substrate, and the antistatic transistor is within a non-display area B of the array substrate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2017/0031218) in view of Kim et al. (2013/0234169).Regarding claim 8, Li et al. teach in figure 6 and related text substantially the entire claimed structure, as applied to claim 1 above, except forming the first channel region having a U-shaped channel and the first channel length is a minimum distance from the first source to the first drain along the U-shaped channel.
Kim et al. teach in figure 12 and paragraph [0130] that the channel region has a U-shaped channel and the first channel length is a minimum distance from the first source to the first drain along the U-shaped channel.
Kim et al. and Li et al. are analogous art because they are directed to display structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first channel region having a U-shaped channel and the first channel length is a minimum distance from the first source to the first drain along the U-shaped channel, as taught by Kim et al., in Li et al.’s device, in order to improve the device characteristics by increasing the channel length,
The combination is motivated by the teachings of Kim et al. who point out the advantages of using a U-shaped channel.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
8/26/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800